The Honorable Gary D. Hunter State Senator 145 Spring Lake Drive Mountain Home, Arkansas 72653-5478
Dear Senator Hunter:
You have requested an official Attorney General opinion on the following questions:
  (1) Should Act 836 of 1997, § 2(e) be interpreted to mean that 1996 assessments are payable in 1997?
  (2) Can each county (judge or assessor) decide to follow Act 836, § 2(e) or ignore it?
  (3) If the answer to Question 2 is negative, can a county judge refund the tax revenue derived from the assessments that are identified by applying § 2(e)?
It has come to our attention that the matters about which you have inquired are currently the subject of formal litigation. For that reason, I am unable to issue an opinion regarding these matters. It is a long-standing policy of this office not to issue legal opinions on matters that are pending before the courts for determination. Such matters are properly decided by the judiciary; commentary from any of the other branches of government would present a threat to the constitutional principle of separation of powers.
I must therefore decline to opine regarding the matters about which you inquired.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh